NEWS RELEASE For Immediate Release October 7, 2009 Monitor Commences Chapter 15 Cases in the United States On Behalf of Canwest Operations to continue as usual during restructuring process WINNIPEG – Canwest Global Communications Corp. (“Canwest” or the “Company”) announced that FTI Consulting Canada Inc. ("FTI"), the Court-appointed Monitor (the “Monitor”) in the proceedings commenced yesterday by the Company and certain of its subsidiaries under Canada’s Companies’ Creditors Arrangement Act (the “CCAA”), sought protection yesterday in the United States Bankruptcy Court for the Southern District of New York (the “United States Bankruptcy Court”) under Chapter 15 of the United States Bankruptcy Code for certain of the entities involved in Canwest’s television business that filed for protection under the CCAA, including Canwest, Canwest Media Inc. and Canwest Global Broadcasting Inc./Radiodiffusion Canwest Global Inc. The Monitor also obtained an immediate temporary restraining order from the United States Bankruptcy Court to protect Canwest and Canwest Television Limited Partnership, one of Canwest's principal broadcasting subsidiaries. Canwest's day-to-day operations and television programming are expected to continue without interruption during its restructuring.
